DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 1, the claim limitation “…wherein operating the plurality of switches comprises…” should be “…wherein the operating the plurality of switches comprises…”  according to antecedent basis requirement.
Dependent claims 2-10 are also objected at least the same reason as the objected claim 1 as stated above because the dependent claims 2-10 are depending on the objected claim 1.
Regarding claim 2, the claim limitation “…generating the control signal…” should be “…the generating the control signal…” according to antecedent basis requirement.
Regarding claim 4, the claim limitation “…generating the control signal…” should be “…the generating the control signal…” according to antecedent basis requirement.
Regarding claim 5, the claim limitation “…adjusting the output signal comprises….” should be “…the adjusting the output signal comprises….” according to antecedent basis requirement.
Regarding claim 6, the claim limitation “…generating the analog voltage signal comprises...” should be “…the generating the analog voltage signal comprises….” according to antecedent basis requirement.
Regarding claim 7, the claim limitation “…filtering the analog voltage signal comprises….” should be “…the filtering the analog voltage signal comprises….” according to antecedent basis requirement.
Regarding claim 8, the claim limitation “…adjusting the output signal further comprises….wherein operating the second plurality of switches…” should be “…the adjusting the output signal further comprises….wherein the operating the second plurality of switches…”  according to antecedent basis requirement.
Regarding claim 9, the claim limitation “…operating the second plurality of switches comprises…” should be “…the operating the second plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 10, the claim limitation “…operating the second plurality of switches comprises…” should be “…the operating the second plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 11, the claim limitation “…wherein controlling the oscillator circuit comprises…” should be “…wherein the controlling the oscillator circuit comprises …”  according to antecedent basis requirement.
Dependent claims 12-18 are also objected at least the same reason as the objected claim 11 as stated above because the dependent claims 12-18 are depending on the objected claim 11.
Regarding claim 12, the claim limitation “…generating the control signal…” should be “…the generating the control signal…” according to antecedent basis requirement.
Regarding claim 13, the claim limitation “…operating the plurality of switches comprises…” should be “…the operating the plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 14, the claim limitation “…operating the plurality of switches comprises…” should be “…the operating the plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 19, the claim limitation “…determining the number of switches further comprises…” should be “…the determining the number of switches further comprises…”  according to antecedent basis requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the claim limitation “…adjusting the output signal…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the claim limitation “the output signal”.
	Dependent claims 16-18 are also rejected at least the same reason as reject claim 15 as stated above because the dependent claims 16-18 are depending on the rejected claim 15.
Regarding claim 16, the claim limitation “…operating the second plurality of switches comprises…” should be “…the operating the second plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 17, the claim limitation “…operating the second plurality of switches comprises…” should be “…the operating the second plurality of switches comprises…”  according to antecedent basis requirement.
Regarding claim 18, the claim limitation “…operating the plurality of switches comprises…” should be “…the operating the plurality of switches comprises…”  according to antecedent basis requirement.
	
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 11,362,624 in view of Ding et al. (2009/0189725) (hereinafter “Ding725”) and Ding et al. (7,323,948) (hereinafter “Ding948”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 19 and 20 are anticipated in the claims 10-13 of U.S. Patent No. 11,362,624 except doesn’t explicitly disclose selecting Q factor of the varactor inductor. However, Ding725 discloses that “The quality factor Q is a commonly accepted indicator of inductor performance in an integrated circuit and represents a measure of the relationship between energy loss and energy storage in an inductor.” and Ding948 discloses that “Inductor 180 is advantageously place in the highest wiring level (that furthest away from substrate 100) in order to reduce parasitic capacitance and thus increase the Q factor of the inductor...” (Ding948’s column 3, line 14-17). Thus, at the time of invention, it would have been obvious to recognize U.S. Patent No. 11,362,624 with the teaching of Ding725 and to Ding948 that selecting a Q factor would have been a design requirement of the varainductor taught by the U.S. patent. 

7.	Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 (or) 18 and 20 (please consider both groups) of U.S. Patent No. 11,362,624 in view of Ding et al. (2009/0189725) (hereinafter “Ding725”) and Ding et al. (7,323,948) (hereinafter “Ding948”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 19 and 20 are anticipated in the claims 18 and 19 (or) 18 and 20 of U.S. Patent No. 11,362,624 except doesn’t explicitly disclose selecting Q factor of the varactor inductor. However, Ding725 discloses that “The quality factor Q is a commonly accepted indicator of inductor performance in an integrated circuit and represents a measure of the relationship between energy loss and energy storage in an inductor.” and Ding948 discloses that “Inductor 180 is advantageously place in the highest wiring level (that furthest away from substrate 100) in order to reduce parasitic capacitance and thus increase the Q factor of the inductor...” (Ding948’s column 3, line 14-17). Thus, at the time of invention, it would have been obvious to recognize U.S. Patent No. 11,362,624 with the teaching of Ding725 and to Ding948 that selecting a Q factor would have been a design requirement of the varainductor taught by the U.S. patent. 

8.	Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,756,672 in view of Ding et al. (2009/0189725) (hereinafter “Ding725”) and Ding et al. (7,323,948) (hereinafter “Ding948”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 19 and 20 are anticipated in the claims 1 and 4 of U.S. Patent No. 10,756,672 except doesn’t explicitly disclose selecting Q factor of the varactor inductor. However, Ding725 discloses that “The quality factor Q is a commonly accepted indicator of inductor performance in an integrated circuit and represents a measure of the relationship between energy loss and energy storage in an inductor.” and Ding948 discloses that “Inductor 180 is advantageously place in the highest wiring level (that furthest away from substrate 100) in order to reduce parasitic capacitance and thus increase the Q factor of the inductor...” (Ding948’s column 3, line 14-17). Thus, at the time of invention, it would have been obvious to recognize U.S. Patent No. 10,756,672 with the teaching of Ding725 and to Ding948 that selecting a Q factor would have been a design requirement of the varainductor taught by the U.S. patent. 

9.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,954,488 in view of Ding et al. (2009/0189725) (hereinafter “Ding725”) and Ding et al. (7,323,948) (hereinafter “Ding948”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 19 is anticipated in the claims 1 and 13 of U.S. Patent No. 9,954,488 except doesn’t explicitly disclose selecting Q factor of the varactor inductor. However, Ding725 discloses that “The quality factor Q is a commonly accepted indicator of inductor performance in an integrated circuit and represents a measure of the relationship between energy loss and energy storage in an inductor.” and Ding948 discloses that “Inductor 180 is advantageously place in the highest wiring level (that furthest away from substrate 100) in order to reduce parasitic capacitance and thus increase the Q factor of the inductor...” (Ding948’s column 3, line 14-17). Thus, at the time of invention, it would have been obvious to recognize U.S. Patent No. 9,954,488 with the teaching of Ding725 and to Ding948 that selecting a Q factor would have been a design requirement of the varainductor taught by the U.S. patent. 

Allowable Subject Matter
10.	Claims 1-14 would be allowable if rewritten or amended to overcome the objection set forth in this Office action and to include all of the limitations.

11.	Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849